Citation Nr: 1815112	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee injury with traumatic arthritis and arthroscopic scars prior to October 11, 2014, and a compensable rating on and after October 11, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee from July 6, 2010 to October 10, 2014, and a rating in excess of 30 percent on and after October 11, 2014.

3.  Entitlement to service connection for headaches, to include muscle contraction and migraine type headaches, and to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, and to include as due to an undiagnosed illness.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1981 to February 1992, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from October 2010, July 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In the October 2010 rating decision, in pertinent part, the RO granted service connection for limited extension of the right knee, assigned a 10 percent rating effective July 6, 2010, and denied a rating in excess of 10 percent for a right knee injury with traumatic arthritis and arthroscopic scars. In the July 2011 rating decision, the RO denied service connection for headaches and entitlement to a TDIU. In the July 2012 rating decision, the RO denied service connection for PTSD and eczema, claimed as a skin condition of both legs.  

The Veteran's claim of service connection for PTSD has been re-characterized as a psychiatric disorder to include PTSD and depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

In February 2012, the Veteran testified regarding the right knee issues at a video conference hearing before a Veterans Law Judge at the RO. A transcript of the hearing has been associated with the record. In a September 2016 rating decision, an unspecified RO increased the rating for the Veteran's limitation of extension of the right knee to 30 percent, effective October 11, 2014. As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993). In the same September 2016 rating decision, the unspecified RO reduced the Veteran's rating for a right knee injury with traumatic arthritis and arthroscopic scars from 10 percent to noncompensable, effective October 11, 2014, but increased the rating for limitation of extension of the right knee from 10 percent to 30 percent at the same time, thus raising the overall evaluation. Therefore, the procedural requirements normally required for reductions are inapplicable in this case. See 38 C.F.R. § 3.105(e)(2016); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

The right knee issues were previously remanded by the Board in December 2013; all issues on appeal were remanded by the Board in April 2015 and again May 2017 for further development. They have been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrettably must remand the issues for compliance with the May 2017 remand order, as the development ordered did not occur. Per the AOJ, such was due to the Veteran's failure to show for scheduled examinations. 

Based on what the Board can glean from the record, it appears that the Veteran moved, as the record reflects returned mail which indicated that mail forwarding had expired. A screenshot in the record dated October 31, 2017, indicates that the Veteran had reported a change of address in November 2016, but it is unclear where the screenshot came from. The Veteran's address was updated to a new address subsequent to the missed VA examinations, and subsequent correspondence was sent to the new address, but there are no records of subsequent efforts to reschedule the missed examinations with the updated address.

Based on this information, it appears possible that the Veteran may not have received notice of the VA examinations, and the Board must remand again to ensure compliance with the May 2017 remand order. See Stegall v. West, 11 Vet. App. 268 (1998). The Veteran is cautioned that an unjustified failure to report to a duly scheduled VA examination may have an adverse effect on his claim.

The rationale for the remand action was originally set forth in full in the May 2017 remand order.

Accordingly, the case is REMANDED for the following action:

1.  Verify and/or update the Veteran's current address and telephone number. 

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his right knee injury with traumatic arthritis and arthroscopic scars and limitation of extension of the right knee. The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

In accordance with the latest worksheets for rating knee disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of a right knee injury with traumatic arthritis and arthroscopic scars and limitation of extension of the right knee. 

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee must be conducted.  If the Veteran's left knee has no abnormalities, the same testing must be conducted for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any right knee injury with traumatic arthritis and arthroscopic scars and limitation of extension of the right knee, specifically including the functional impairment (both occupational and social) of the service-connected right knee.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  Return the record to the VA examiner who provided the March 2016 addendum opinion.  If the March 2016 VA examiner is not available, the record should be provided to an appropriate examiner to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current headaches had their origin in service or are related to the Veteran's active service. The examiner is requested to discuss the Veteran's report of frequent or severe headaches in a January 1985 examination during his active duty service.

In reaching this determination, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms. The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The examiner is advised that, because the Board has found the Veteran's statements to be credible, the examiner is to accept the Veteran's lay statements as facts for the purposes of this opinion.

The rationale for any opinion expressed should be provided. Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

4.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any psychiatric disorder, including PTSD and a depressive disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide opinions as to the following:

(i)  What are the Veteran's current psychiatric diagnoses? 

(ii) If the Veteran is diagnosed with PTSD opine as to whether it is at least as likely as not that this condition arose as a result of a verified in-service stressor, or due to circumstances surrounding the Veteran's confirmed service in the Southwest Asia Theater of operations.  

(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability. In addressing this question the role that any preservice or post service stressor played in the development of any diagnosed current psychiatric disorder must be addressed. 

The examiner's answers to these questions should discuss the February 2016 treatment record in which the Veteran reported nightmares about and flashbacks to his military experiences and in which his treatment provider diagnosed him with PTSD. 

The examiner should also discuss whether the August 1995 and February 2015 VA treatment records referencing PTSD treatment referred to the Veteran or appear to have been included in his file in error.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms. The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided. Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding. If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

5.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board. ** In the event of any failure to report for any appointment necessary to complete the requested action, please ensure that clear documentation of scheduling efforts are associated with the claims file prior to returning the case.**

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




